                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    EDGAR J. BARRIENTOS, #1907591                    §
                                                     §
    VS.                                              §                  CIVIL ACTION NO. 4:16cv523
                                                     §
    DIRECTOR, TDCJ-CID                               §

                                        ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

    Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the Magistrate

    Judge are correct, and adopts the same as the findings and conclusions of the Court.

.          It is therefore ORDERED the petition for writ of habeas corpus is DENIED and DISMISSED

    with prejudice. A certificate of appealability is DENIED.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

          SIGNED this 10th day of September, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
